W. HOWARD O'BRYAN, JR. Assistant Attorney General Article XXIV, Section 1 paragraph 2, authorizes amendment of the Constitution by amendment of an entire article, or the addition of a new article as a single proposal or proposition, if said article embraces one general subject matter, even though said article provides for the deletion, revision or transfer of provisions in other articles where germane to the proposed article submitted. The Attorney General has considered your letter requesting an official opinion wherein you state: "In preparing the agenda and determining procedures for continuing study on amendment of the Oklahoma Constitution, it is essential that paragraph 2, Section 1, Article XXIV, be construed: "Said paragraph, as amended in 1952, provides that 'No proposal for the amendment or alteration of this Constitution which is submitted to the voters shall embrace more than one general subject and the voters shall vote separately for or against each proposal submitted: provided, however, that in the submission of proposals for the amendment of this Constitution by articles, which embrace one general subject, each proposed article shall be deemed a single proposal or proposition.  "The basic question on which we would appreciate your official opinion is as follows: 'Does said paragraph 2, above quoted, authorize amendment of the Constitution by proposing amendment of an entire article or addition of a new article as a single proposal or proposition, if said article embraces one general subject, even though said article provides for the deletion, revision or transfer of provisions in other articles where germane to the proposed article submitted?" We have found no other state constitution that contains a similar provision wherein interpretation thereof has been made by the court. Words in the Oklahoma Constitution must be given their plain, natural and ordinary meaning. Wimberly v. Deacon,195 Okl. 561, 144 P.2d 447. The key portion of paragraph 2, supra, is the "one general subject" part thereof. We note in your question that the same makes the proviso that one general subject will be embraced in any article proposed for submission. Paragraph 2, supra, authorizes amendment of the Constitution by entire articles. We construe the words "or alteration of this Constitution" to mean that an addition or deletion from an existing article is authorized by paragraph 2, supra.  It is therefore the opinion of the Attorney General that Article XXIV, Section 1 paragraph 2, authorizes amendment of the Constitution by amendment of an entire article or the addition of a new article as a single proposal or proposition, if said article embraces one general subject matter even though said article provides for the deletion, revision or transfer of provisions in other articles where germane to the proposed article submitted.  (W. Howard O'Bryan Jr.)